NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
PENDLETON, BARBARA FEEZOR BUTTES,
W`INIFRED ST. PIERRE FEEZOR, AUTUMN
WEAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
A. SWENSON, VVILLIS SWENSON, AARON
SWENSON, BEVERLY M. SCOTT, LILLIAN
VVILSON, MONIQUE WILSON, SANDRA
COLUMBUS GESHICK, CHERYL K. LORUSSO,
JENNIFER K. LORUSSO, CASSANDRA
SHEVCHUK, JASON SHEVCHUK,

JAMES PAUL WILSON, EVA GRACE WILSON,
BENITA M. JOHNSON, AND KEVIN LORUSSO,
Plaintiffs-Cross Appellants,

AND

ANITA D. WHIPPLE ET AL., DESCENDANTS OF
LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
DESCENDANTS OF JOSEPH GRAHAM, ET AL.,

` LENOR ANN SCHEFFLER BLAESER ET AL.,

DESCENDANTS OF JOHN MOOSE,
AND MARY BETH LAFFERTY, ET AL.,
Plaintiffs,

AND

COURSOLLE DESCENDANTS AND ROCQUE AND
TAYLOR DESCENDANTS,

WOLFCHILD V. US

Plaintiffs,

AND

DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
HENRY,

Plaintiffs,

AND

RAYMOND CERMAK, SR., (ACTING
INDIVIDUALLY AND UNDER A POWER OF
ATTORNEY FOR STANLEY F. CERMAK, SR.),
MICHAEL STEPHENS, ET AL., JESSE CERMAK,
ET AL., DENISE HENDERSON, DELORES
KLINGBERG, SALLY ELLA ALKIRE, PIERRE
ARNOLD, JR., AND GETRUDE GODOY ET AL.,
Plaintrlffs,

AND
JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
AND KITTO, ET AL.,
Plaintiffs,
AND
FRANCINE GARREAU, ET AL.,
Plaintiffs,
AND
FRANCIS ELAINE FELIX,
Plaintiff,
AND
KE ZEPHIER, ET AL.,

WOLFCHILD V. US

Plca:intiffs,

AND
LOW'ER SIOUX INDIAN COMMUNITY,
Plaintiff,
AND
PI'IILIP W. MORGAN,
Plczintiff,
AND
REBECCA ELIZABETH FELIX,
Plaintiff,
AND
VERA A. ROONEY, ET AL.,
Plaintiffs,
AND
DANNY LEE MOZAK,
Plaintiff-Cross Appellant,
AND

DAWN BURLEY, ET AL.,
Plaintiffs~Cross Appellants,

AND
HARLEY ZEPHIER, SR.,
Plaintiff-Cross Appellant,
AND

JOHN DOES 1-433,
PZaintiffs-Cross Appellants,

WOLFCHILD V. US 4

AND

JULIA DUMARCE, ET AL.,
Plaintiffs-Cross Appellants,

AND

RAYMOND COURNOYER, SR., ET AL., JERRY
ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
CHARLENE WANNA, ET AL., AND LESLIE LEE
FRENCH, ET AL.,

Plaintiffs-Cross Appellants,

AND
KRISTINE ABRAHAMSON,
Plaintiff-Cross Appellant,
AND
VICTORIA ROBERTSON VADNA.`[S,
Plaintiff~€ross Appellant,

V

UNITED STATES,
Defendant-Appellant.

2012-5035, -5036, -5043

Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2684 and Ol-CV-
0568, Judge Charles F. Lettow.

ON MOTION

5 WOLFCI-HLD V. US

ORDER

The Shakopee Mdewakanton Sioux Community,
Prairie Island Indian Community, and Lower Sioux Indian
Community move to leave to file an amicus brief at a later
date.

The movants state that because they seek to file the
brief at a later date, they need not include the proposed
brief with their motion. The court disagrees If leave is
required to file the brief, then the movants must include
the proposed brief with the motion. The motion is denied
without prejudice to refiling the motion with the proposed
brief.

Accordingly,
IT Is ORDERED THAT:

The motion is denied without prejudice to refiling.

FoR THE CoURT

AUG 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc'f: Wood R. Foster, Jr., Esq.

Scott Allen Johnson, Esq.
Garrett J. Horn, Esq. 
Ja@k E. Pi@rc@, Esq. “*EFE°E"'“°‘“°
Elizabeth T. Walker, Esq. AUG ’I 3 2012
Nicole Nachtigal Emerson, Esq.

Francis Elaine Felix JANC]_HEHB§A|‘V

WOLFCHILD V. US

s25

James LaWrence Blair, Esq.
Douglas R. Kettering, Esq.
Philip William Morgan
R»ebecca Elizabeth Felix

Bernard Joseph Rooney, Esq.

Erick G. Kaardal, Esq.
Creighton A. Thurman, Esq.
Kelly Stricherz, Esq.

Larry B. Leventhal, Esq.
Robin L. Zephier, Esq.

Gary John Montana, Esq.
Randy Vern Thompson, Esq.
John L. Smeltzer, Esq.